Citation Nr: 1232215	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right eye vision disability, claimed as loss of vision in the right eye.  

2.  Entitlement to service connection for a respiratory disability, to include as secondary to exposure to chemical vapors.  

3.  Entitlement to service connection for a low back disability, claimed as a herniated spinal disc with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991.  The Veteran also has periods of unverified active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) from January 1982 to July 1982, November 1992 to September 1993, and from June 2002 to December 2002.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the RO in Denver, Colorado, from which the Veteran's appeal was certified.

In August 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran submitted additional medical evidence and waived initial RO consideration of the new evidence submitted in conjunction with his claims.  38 C.F.R. § 20.1304(c) (2011).  Additionally, the record was held open for 30 days; however, as of this date, no additional evidence has been received.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Verification of the Veteran's ACDUTRA, INACDUTRA, and reserve service as specified in the Introduction above must be completed prior to a final adjudication of the issues on appeal.  The Veteran contends that he enlisted in the Air Force Reserves prior to and after his active duty service.  Thus, in order to properly adjudicate the claim of service connection, all periods of active duty, ACDUTRA, and/or INACDUTRA must be verified and any available treatment records should be obtained.  

At the August 2011 Board hearing, the Veteran testified that he was diagnosed with bronchitis by a VA physician shortly after service separating.  Upon review of the record, the RO has obtained VA outpatient treatment records dated in March 2010.  Based upon the Veteran's statement, additional VA outpatient treatment records reflecting treatment for his claimed respiratory disorder must be obtained as the records may offer insight into the current severity and etiology of his claimed respiratory disability; VA has notice of outstanding potential relevant records and a duty to obtain them.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2011).  VA records are considered part of the record on appeal since they are within VA's constructive possession; because VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran also submitted a copy of a June 2008 decision from the Social Security Administration (SSA) regarding SSA disability benefits which were awarded partially on the basis of the Veteran's back disability.  VA has a statutory duty to obtain these records.  38 U.S.C.A. § 5103A (b) (3); 38 C.F.R. § 3.159(c) (2).  This is especially the case as they appear to be relevant at least one appeal issue.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

At the August 2011 Board hearing, the Veteran testified that exposure to chemical vapors during service caused his current respiratory disability.  He explained that his first job in the military involved stripping out the avionics and wiring in the airplanes so that they could be replaced; while he was given a mask similar to those used by painters, it did not adequately protect him from chemical vapor fumes.  Since that time, the Veteran testified, his lungs are very sensitive and, he coughs uncontrollably when exposed to cigarettes or perfumes.  With respect to his claimed back disability, he testified that he initially injured his back in 1987 while working on an inspection dock in service.  Service treatment records reflect no complaints, treatment, or diagnosis of a back disorder.  However, treatment records show treatment for bronchitis in March 1982.  March 2003 private treatment records show treatment for a back disability and mild restriction of the lungs.  

The Veteran has not been provided with VA medical examinations for his claimed respiratory and back disabilities.   Under the Veterans Claims Assistance Act of 2000 (VCAA), the Secretary's duty to assist requires that he provide a VA medical examination to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain disease, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c) (4) (i) (2011). 

The Veteran's reports of continuity of symptomatology regarding his claimed disabilities can satisfy the requirement for evidence that the claimed disabilities may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also notes that the threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding that the "low threshold" was satisfied by the appellant's statement that "his disabilities . . . began in 1980 and [that] he received treatment at a VA hospital in Phoenix, Arizona").  

The Veteran is competent to state that he was exposed to chemical vapors and unloaded airplane equipment, weighing approximately 175 pounds, during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition).  He is also competent to describe the symptoms he currently experiences.  Id.  In the absence of a competent medical opinion pertaining to whether the Veteran currently has diagnosed disabilities consistent with his complaints, and if so, whether the Veteran's disabilities are related to his military service or any incident therein, the Board finds that the record does not contain sufficient information to make a decision on the claims.  Therefore, the Veteran should be scheduled for VA examinations for his respiratory disability, to include as secondary to exposure to chemical vapors, and his back disability.  

The Veteran also testified at the August 2011 Board hearing that he injured his eye in high school while playing baseball, resulting in a diagnosis of detached retina.  The Veteran further added he did not incur any additional injuries to his eye while in service, but lost complete vision of his right eye in 1996, during service.  Service treatment records note a diagnosis and surgical treatment for a retinal detachment in the right eye in 1965, prior to service.  March 2010 VA outpatient treatment records reflect diagnoses of right eye blindness.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Id.  

Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Generally, congenital defects are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In the Veteran's case, this means that service connection can only be granted if the current right eye blindness is due to pathology unrelated to the detached cornea, or if the blindness is due to pathology that constitutes an injury or disease superimposed on the preexisting detached retina disability.  The Veteran has not been afforded a VA examination to answer this question of a medical nature; one is required to clarify both the nature and etiology of the Veteran's current right eye disability.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the United States Air Force Center in Denver, Colorado, or any other appropriate agency, to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA.  Service records providing points are not helpful in this regard.  In addition, the RO should attempt to obtain any available treatment records associated with the reserve service.  All records/responses received should be associated with the claims file.  

2.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's pending claims from the VA Eastern Colorado Health Care System in Denver, Colorado.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  Obtain from SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

4.  Schedule the Veteran for a VA joints (orthopedic) examination to determine the etiology of his back disorder.  The examiner should identify and clarify all disorders associated with the back and offer an opinion as to whether there is a causal relationship between active military service and each diagnosed back disability.  The relevant documents in the claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that such back disability had its origin in service or is in any way related to the Veteran's military duties as an airlift/aircraft maintenance technician.  In rendering the opinion, the examiner should also take into consideration the Veteran's post-service employment relating to roofing and remodeling work.  The examiner should fully explain all opinion(s) stated, citing to claims file documents as appropriate.

5.  Schedule the Veteran for a VA respiratory examination to determine the etiology of his claimed respiratory disorder.  The examiner should identify and clarify all disorders associated with the respiratory system and offer an opinion as to whether there is a causal relationship between active military service and each diagnosed respiratory disorder.  The relevant documents in the claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that such respiratory disorder had their origin in service or is in any way related to the Veteran's exposure to chemical vapors in service.  In rendering the opinion, the examiner should review and discuss the March 2003 private medical statement, indicating that the mild restriction is probably secondary to the Veteran's spine problems and excessive weight.  The examiner should fully explain all opinion(s) stated, citing to claims file documents as appropriate.

6.  Afford the Veteran a VA examination to determine the nature and etiology of any currently existing right eye disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, and to identify all current right eye disorders.  The examiner should specifically answer the following questions: 

a. Does the Veteran have a congenital abnormality of his right eye? If so, is such a condition a defect or disease?  See VAOPGCPREC 82-90 (July 18, 1990) (stipulating that a congenital abnormality that is subject to improvement or deterioration is considered a "disease"). 

b. If a congenital "defect," is present, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) there is any superimposed disease or injury in connection with the congenital defect and, if so, whether it is at least as likely as not that the identified superimposed disease or injury is related to the Veteran's active military service. 

c.  If a congenital "disease," is present, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such disease was incurred in, or aggravated by (e.g., a worsening of the underlying condition as compared to an increase in symptoms), the Veteran's active military service.  The examiner should explain whether the evidence clearly and unmistakably demonstrates that the disease pre-existed service and was not aggravated thereby.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation (e.g., whether the evidence clearly and unmistakably demonstrates that the disease did not worsen beyond natural progression during service).  

d. In the alternative, if the Veteran's right eye was normal at the time of his service enlistment, with no pre-existing or congenital disabilities, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his right eye disorder had its onset in service or are otherwise related to active service. 

The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  

7.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


